OPINION — AG — ** OPEN SALOON — ENFORCEMENT — REPEAL OF CONSTITUTIONAL PROVISIONS ** ARTICLE XXVII, SECTION 4 OF THE OKLAHOMA CONSTITUTION WAS REPEALED ON SEPTEMBER 18, 1984, BY THE SELF EXECUTING PROVISIONS OF ARTICLE XXVIII, SECTION 11, ENACTED BY POPULAR VOTE ON THAT DATE. THE CRIMINAL SANCTIONS IMPOSED BY 37 O.S. 538 [37-538](H), BEING INEXTRICABLY TIED TO ARTICLE XXVII, SECTION 4 PROVISIONS, ARE REPEALED BY IMPLICATION. STATUTES REGULATING INTOXICATING BEVERAGES NOT IRRECONCILABLY IN CONFLICT WITH ARTICLE XXVIII PROVISIONS WERE NOT REPEALED BY PASSAGE OF ARTICLE XXVIII AND MAY BE ENFORCED AT THIS TIME (1984) (OPEN SALOONS, LIQUOR, LAW ENFORCEMENT) CITE: STATE QUESTION NO. 563, INITIATIVE PETITION NO. 319, 37 O.S. 505 [37-505], 37 O.S. 8 [37-8], OPINION NO. 84-148 (MICHAEL SCOTT FERN)